Citation Nr: 1146610	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from September 1982 to January 1983 and from January 1984 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for major depression.  In May 2006, the Board remanded the Veteran's claim to the RO for additional action.  In April 2007, the Board denied service connection for a psychiatric disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In August 2008, the Court granted the Parties' Joint Motion for Remand; vacated the April 2007 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In March 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In June 2010, the requested VHA opinion was incorporated into the record.  In July 2010, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified. In August 2010, an addendum to the VHA opinion was incorporated into the record. In September 2010, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.

In March 2011, the Board once again denied service connection for a psychiatric disorder.  The Veteran appealed the decision.  In May 2011, the Court granted the Parties' Joint Motion for Remand; vacated the March 2011 Board decision; and remanded the Veteran's appeal to the Board for additional action.  Specifically, the parties to the Joint Motion for Remand found that the reasons and bases of the March 2011 Board decision were inadequate because they did not address a January 2011 correspondence from Dr. C.L.R.    



FINDINGS OF FACT

1.  Service connection is currently in effect for a L4-5 posterior concentric bulging disc with a broad base central herniation and L4-5 degenerative joint disease; right L5-S1 radiculopathy; and left L5-S1 radiculopathy. 

2.  A chronic acquired psychiatric disorder was not objectively shown during active service or for many years thereafter, and such has not been objectively shown to have originated during active service. 

3.  The Veteran's chronic acquired psychiatric disorder, to include his alcohol and substance abuse, has not been objectively shown to be etiologically related to his service-connected disabilities.


CONCLUSIONS OF LAW

1. A chronic acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2011). 

2.  A chronic acquired psychiatric disorder is not proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters were provided to the Veteran in April 2003, February 2004, and May 2006.  The VA notices informed the Veteran of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The May 2006 letter fully addressed the Dingess/Hartman, supra, notification elements.  The April 2003 VCAA notice was issued prior to the May 2003 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the September 2004 statement of the case and the January 2007 supplemental statement of the case.  Any potential timing defect has therefore been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing defect may be cured by the issuance of fully compliant notification followed by a readjudication of the claim).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims files.  All identified and available VA and private clinical documentation have been secured to the extent possible.  The Veteran has been afforded multiple VA psychiatric examinations for compensation purposes.  The examination reports are of record.  The Veteran was scheduled for a July 2003 hearing before a VA hearing officer.  He subsequently cancelled the scheduled hearing.  The instant appeal was remanded by both the Board and the Court for additional action.  The Board requested both a VHA opinion and an addendum to that opinion.  The VHA opinion and the addendum thereto are of record and have been provided to the Veteran and his attorney.  The Board finds that there has been substantial compliance with both the Board's and the Court's remand instructions and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  No compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

While VA is generally precluded from awarding compensation if a disability is the result of a Veteran's own willful misconduct or abuse of alcohol or drugs, compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439  (1995).  Service connection is currently in effect for a L4-5 posterior concentric bulging disc with a broad base central herniation and L4-5 degenerative joint disease; right L5-S1 radiculopathy; and left L5-S1 radiculopathy. 

The Veteran's service treatment records make no reference to a chronic acquired psychiatric disorder.  He was treated for alcohol abuse.  An April 1984 treatment record states that the Veteran began drinking alcohol at the age of 18.  Clinical documentation dated in May 1984 reflects that the Veteran was a "problem drinker" and that he was admitted to an alcohol rehabilitation treatment program.  An April 1988 Air Force hospital summary indicates that the Veteran was hospitalized for alcohol rehabilitation.  Contemporaneous mental status examination revealed no psychiatric abnormalities.  Upon discharge from the hospital, the Veteran's alcoholic symptoms appeared to be in remission and he was returned to duty.  An August 1989 treatment record states that the Veteran had a "past [history] of alcoholism."  At his August 1989 physical examination for service separation, he neither complained of nor exhibited a chronic acquired psychiatric disorder.  He was diagnosed with alcohol abuse and secondary elevated liver function. 


The service treatment records also reflect that the Veteran was involved in a February 1988 motor vehicle accident and was subsequently treated for chronic low back pain. 

A July 2000 VA hospital summary and associated clinical documentation states that the Veteran was hospitalized due to his anxiety and heavy alcohol intake.  The Veteran was diagnosed with a generalized anxiety disorder, continuous alcohol dependence, and a "substance use disorder: cocaine abuse, episodic." 

In his February 2003 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran advanced that he was "under psychiatric treatment for major depression due to my disability."  In his May 2003 claim for service connection, the Veteran clarified that "I also have a major depression secondary to my service-connected" lumbar spine disabilities. 

At a May 2003 VA examination for compensation purposes, the Veteran presented with a history of major depression secondary to his lumbosacral spine disability.  He denied alcohol and drug use during the preceding two years.  The Veteran was diagnosed with a not otherwise specified depressive disorder; alcohol dependence in "alleged remission;" and cocaine abuse in "alleged remission."  The examiner opined that: 

Based on the Veteran's records and evaluation, we find that his neuropsychiatric condition is not due to, nor is secondary to his service-connected back condition. The Veteran's initial neuropsychiatric condition is due to his substance abuse. 

A December 2003 psychiatric evaluation from N. R. C., M.D., reflects that the Veteran has been treated since December 2002.  The Veteran presented a history of no psychiatric disability prior to his inservice 1989 back injury and subsequently developing "a secondary condition: major depression and low self-esteem."  The Veteran was diagnosed with "major severe depression."  Dr. N.R.C. commented that: 

The pain and physical limitations have created him (sic) depression and low self-esteem.  I consider this secondary depressive process related to his diagnoses of [herniated nucleus pulposus] lumbar and radiculopathy. 

At a May 2004 VA examination for compensation purposes, the Veteran was reported to have had a history of psychiatric treatment since February 2000 with diagnoses of a generalized anxiety disorder, a not otherwise specified depressive disorder, alcohol dependence, and cocaine abuse.  The Veteran was diagnosed with a not otherwise specified depressive disorder, alcohol dependence in sustained full remission, and cocaine dependence in sustained full remission.  The examiner opined that: 

After reviewing the claims folder, the C&P psychiatric examination dated May 15, 2003, the private psychiatric evaluation report dated December 11, 2003 and performing a clinical history and mental status examination.  It is my opinion that the patient's depressive disorder was precipitated by his long history of drug dependence and alcohol dependence and therefore is not due to his service-connected spinal disc condition. 

In an undated written statement, the Veteran's spouse advanced that the Veteran "has a back problem and therefore, can no longer work." She clarified that "for this reason, he has developed an attitude which has affected my family relationships;" "most of the time, he is in a bad mood;" "cries for no reason;" and also does not want to socialize with anyone." 

At a November 2006 VA examination for compensation purposes, the Veteran was diagnosed with a not otherwise specified depressive disorder, alcohol abuse in full remission, and cocaine abuse in full remission.  The examiner commented that "the Veteran's current psychiatric disability is not caused by or a result of, and not aggravated by service-connected low back disability."  In a November 2009 written statement, C. L. R., Ph.D., conveys that she had reviewed the clinical record.  Dr. C.L.R. opined that: 

I believe [the Veteran] currently suffers from major depressive disorder, recurrent, as well as alcohol abuse in sustained full remission and cocaine abuse in sustained full remission.  Further, I believe that his depression is more likely than not related to his military service. 

*** 

Although there is consensus about [the Veteran's] diagnoses, there is disagreement regarding the relationship between those diagnoses.  Dr. [N.R.C.] concluded in his 12/03 summary that [the Veteran's] pain and physical limitations have created his depression and low self-esteem.  I consider this secondary depressive process related to his diagnosis of [herniated nucleus pulposus] lumbar and radiculopathy. However, the [VA compensation and pension] examiners disagree.  The conclusion from the 5/03 report states that [the Veteran's] depression is "due to his substance abuse."  Likewise, the 5/04 report concluded that "patient's depressive episode was precipitated by his long history of drug dependence and alcohol dependence."  Finally, the 11/06 report stated that "the Vet's current psychiatric disability is not caused by or a result of, and not aggravated by service-connected low back disability."  However, this report differs from the other [VA compensation and pension] reports by stating that the "diagnoses are three separate and distinct entities with no relation to one another." The [VA compensation and pension] examiners offer little explanation for their conclusions.  Because I saw no discussion of or support for their diagnostic conclusions, I can only surmise that because the depression was diagnosed after [the Veteran's] substance abuse, they concluded there was a causal relationship. 

*** 

[The Veteran] acknowledged that he began experimenting with and abusing substances at a young age.  The common wisdom is that many who abuse substances are self-medicating, which suggests the presence of psychotic and/or physical suffering they are trying to alleviate.  In [the Veteran's] case, it appears that his substance abuse masked his depression until he achieved sobriety in 2002.  It's also likely that he was in pain from 1989 to 2002.  I noticed that 2002 is also the year he began treatment for pain with NSAIDS (non-steroidal anti-inflammatory drugs).  I would conclude that the NSAIDS and psychotropic medication allowed [the Veteran] to give up his need for alcohol and other drugs.  Once his substance abuse was in remission, it became clear that [the Veteran] still suffered from chronic pain and depression. 

As implied above, I believe that it is more likely than not that [the Veteran's] back injury aggravated his depression.  [The Veteran's] depressive symptoms frequently include insomnia.  There is considerable research demonstrating a relationship among pain, depression, and insomnia.  People with chronic pain have three times the average risk of developing psychiatric symptoms - usually mood or anxiety disorders - and depressed patients have three times the average risk of developing chronic pain. 

*** 

To summarize, although it is unclear from this record exactly when [the Veteran] first became depressed, from the fact that any depressive symptoms prior to 2002 would have been masked by his substance abuse, I would surmise that it is at least as likely as not that he was depressed prior to injuring his back in service. However, it is probable that his depression was worsened by his in-service back injury and ensuing pain that it caused.  Therefore, I believe that it is more likely than not that [the Veteran's] service-connected back injury aggravated the course of major depression. 

In a January 2010 written statement, the Veteran's attorney asserted that the VA psychiatric examinations of record were deficient to the extent that they either failed to provide a rationale for the opinions expressed or essentially contradicted one and another. 

The June 2010 VHA opinion notes that the physician had reviewed the clinical record in extensive detail.  The VA physician commented that: 

Of note, the records are limited with little data due to the brevity of 2003 and 2004 [VA compensation and pension] reports, and the illegibility and unreliability of his private psychiatrist's records which is discussed below.  However, it is my opinion with a reasonable degree of medical certainty that the findings of the 2003, 2004, and 2006 [VA compensation and pension] examinations are consistent with the Veteran's clinical presentation, although I differ on the diagnostic impression (see diagnoses below).  I agree with the conclusions made by the 2006 [VA compensation and pension] examiner, and will outline my assessment with the main reports in this case that have been in conflict. 

*** 

Therefore, based upon my review of records, I believe that the following diagnoses would be appropriate in this case: 

Axis I: 
- Anxiety Disorder not otherwise specified (adjustment disorder vs. substance-induced anxiety disorder vs. posttraumatic stress disorder following March 2002 physical assault.) 
- Ruleout malingering 
- Alcohol dependence, in unknown status (no urine toxicology screen since 3/02) 
- Cocaine dependence, in unknown status 
- Heroin abuse vs. dependence, in unknown status 
- Cannibis abuse vs. dependence in unknown status 

*** 

It is my opinion from extensive review of the records, that it is not likely the Veteran has a depressive disorder and that there is overwhelming evidence of malingering and antisocial personality disorder.  Evidence for this opinion is noted above. 

Even if one were to grant that depression is a valid diagnosis in this case, there is no evidence of onset during service, nor that the cause or aggravation is due to service-connected back injury.  Evidence for this includes the following: 

1.  Argument that he has been sober and therefore mood is unrelated to drug use is not verified by drug screen and he has a 30 plus year history of polysubstance abuse (including possible IV heroin use in the past), multiple relapses, consequence to his military career, his civilian occupation and even legal charges prior to enlistment. 

2.  Onset of first depression in 2002 after losing job in 2001 due to drug use and absenteeism, per drug counselor's notes in 2002.  Points to impact of drug use and sequelae as cause of mood problems rather than back pain that he'd had for 14 years. 

3.  Occupational history includes multiple odd jobs since the military that would be difficult to perform with back problems of the degree that he reports being impaired. 

4.  Takes a lot of time and effort to procure alcohol and illicit drugs, implying that he was socially active enough to get them and use them and not limited by back pain. 

5.  Fired from job due to drug behaviors, not back problems. 

6.  2002 drug counselor notes that his is off psychiatric medications and has no depression, but still has chronic insomnia.  Therefore, mood is in remission when sober and not related to back pain. 

7.  Also, his insomnia persisted despite remission of depression, therefore is likely due to another etiology, not depression.  For instance, sleep apnea is common in obesity and could be a cause for insomnia.  Stimulant abuse (cocaine) can also cause insomnia. 

8.  Records from April 2002 indicate an assault by multiple people occurred in March 2002, and that he had not filed a police report and was having trouble not thinking about it.  His mood was listed as "no persistent sadness." 

In an August 2010 addendum to the June 2010 VHA opinion, the VA physician clarified that: 

Opinion on Anxiety: 

Per my extensive review of medical records in this case, it is my opinion with a reasonable degree of medical certainty that the claimant's anxiety is less likely than not to have had its onset during his time in military service.  Nor do I find that his anxiety was aggravated by his time in military service.  His time in service was from September 1982 to January 1982 (sic) and from January 1984 to January 1990.  Review of the [service treatment records] do not reveal any diagnoses or documented complaints of anxiety.  In particular, the following is noted during review 

1.  No anxiety symptoms or diagnoses in any records despite numerous evaluations by mental health and substance abuse staff due to his alcohol problems. 

2.  In particular, 3/26/88 discharge summary from alcohol rehabilitation program documents that "patient denies depression, anxiety, thought disorder, suicidal or homicidal ideation." 

3.  Separation physical dated 8/3/89 documents claimant's condition as "excellent" and there are no psychiatric issues endorsed or documented. 

Per my extensive review of medical records in this case, it is my opinion with a reasonable degree of medical certainty that the claimant's anxiety is less likely than not related to or aggravated by his service-connected back condition. 

1.  First documentation of anxiety in his medical records is in the discharge summary dated 7/8/00 by [V.].  He is diagnosed with "generalized anxiety disorder;" alcohol dependence, continuous; substance use disorder: cocaine abuse."  He presented for alcohol detoxification and to "deal with his anxiety."  There is no documented relationship to his back condition in his record. 

2.  Substance abuse treatment program note from 2/21/02 by [V.] documents extensive history of drug use, but no anxiety and no documentation of psychiatric problems related to his back condition. 

3.  His records noted symptoms of anxiety such as the 2003 report by Dr. [N.R.C.], in which he is noted to endorse feeling "hostile, anxious" and to have decreased sleep, concentration, and even "tics."  These can be symptoms of anxiety, but also of stimulant abuse such as cocaine. Again, there is no documented relationship to his back condition. 

4.  Also, records indicate that he was "assaulted by ten individuals" on 3/6/02, and after that complained in 2003 [VA compensation and pension] of not leaving home.  While this could be a sign of mild [posttraumatic stress disorder], there is no mention of relationship of his deficit or symptoms to his back condition. 

5.  In the claimant's 4/7/03 statement in support of claim, he asks for service connection for "major depression secondary to my service-connected condition" but does not mention anxiety. 

6.  In the initial evaluation by Dr. [N.R.C.] on 12/11/03, claimant is documented to report to her a twenty year work history prior to his service-connected back injury, and that "due to this physical injuries patient developed: depression, anxiety and sadness."  This report also documents cognitive impairments that are so exaggerated as to suggest malingering (not knowing his birthday, can't recite the days of the week or months of the year in order).  He also denied use of alcohol or drugs, therefore her assessment is not considered to be valid.  Her diagnosis is of only a depressive disorder, not anxiety. 

7.  In the 2004 [VA compensation and pension], he also endorsed trouble leaving home, little interest, poor concentration and low energy.  These could be the result of some mild posttraumatic stress disorder (PTSD) symptoms following his 2002 assault.  However, there is no documentation or reference to his anxiety symptoms being related to his back condition.  On mental status examination during this evaluation, he specifically is noted to have "no phobia, no obsessions, no panic attacks and no suicidal ideas."  His mood is only described as depressed. 

8.  In his 2006 [VA compensation and pension], he is again noted to be socially isolating and irritable "since 2000 when he was unable to work."  However, as noted above, he only reported isolating after his 2002 assault. There was also ongoing substance abuse during the time that reports feeling "irritable" and no anxiety disorder is diagnosed by the evaluator. 

Opinion on Substance Abuse 

Per my extensive review, it is my opinion with a reasonable degree of medical certainty that the claimant's alcohol, cocaine, heroin, and cannabis abuse and/or dependence are less likely than not to have had clinical onset during military service.  Evidence for this includes the following: 

1.  Per 5/10/84 substance evaluation by [P.], claimant's first alcohol use was at 18 years of age.  He did not enlist in the military until 1982, at which time he was 25 years of age.  Thus alcohol use predated military service. 

2.  Records also indicate an extensive family history of alcoholism (father, grandparents), which makes the likelihood of his own higher use despite any intervening stressors that could have occurred in the military. Claimant's own use of alcohol reportedly began early in life, which points to a strong genetic predisposition for this disorder regardless of military service. 

3.  Although he had multiple alcohol-related incidents and alcohol treatment documented during military service, it is not possible to predict whether this would have been the natural progression of his alcohol dependence regardless of whether he was in the military.  There are no records that indicated that any conditions or medical issues contributed to his abuse of alcohol. 

4.  There were no [service treatment records] documenting active use of illicit drugs during his time in service. 

5.  Per 5/10/84 substance evaluation by [S.], claimant reported onset of use of cannabis during high school, which clearly predated his time in military service. 

6.  Per 2/21/02 substance evaluation by [V.] claimant reported onset of use of cannabis as a teenager and heroin intravenously in the 1970's for 2 years and onset of crack cocaine use in 1990 for 4-5 years and again restarting a few years prior to evaluation.  He notes losing his job the year prior due to drug use and alcohol use.  These dates either proceeded or post-dated his time in military service. 

7.  Per 3/25/02 psychosocial assessment by [R-G.], claimant began drinking at 11 years of age, and cannabis at 16 years of age.  Regular use was reported to have started at 18 years of age.  He is noted to have stolen money to buy heroin in 1981 and to have done jail time due to drug charges.  It is also documented again that he began using cannabis and crack in addition to alcohol in 1990.  These reports again indicate usage that predated or post-dated his military service.  There was a notation about his using alcohol to "deal with his chronic back pain" while in the military, however, it is impossible to state whether this is true as he had an extensive history of alcohol abuse and alcohol incidents prior to his 1989 injury as well. 

Per my extensive review of the medical records in this case, it is my opinion with a reasonable degree of medical certainty that the claimant's alcohol, cocaine, heroin, and cannabis abuse and/or dependence are less likely than not to have had clinical onset related to or aggravated by his service-connected back condition. Evidence for this includes the following: 

1.  There are no records that indicate that he reported using cocaine, heroin, and cannabis due to his back condition. 

2.  Per 3/25/02 psychosocial assessment by [R-G.], he stated that he used "heroin ever morning to stop shaking" from crack cocaine use.  He did not note use of either substance due to his back condition. 

3.  Although there is documentation post-military that he claimed to have used alcohol to treat his back condition, his alcohol problems and treatment during the military were primarily between 1984 and 1988, which predate his 1989 injury.  Use subsequent to that cannot be determined to be as a result of his back condition, as there was significant drug abuse at the same time as his alcohol abuse. 

4.  Additionally, as noted in my prior report, he has had many intervening stressors that could exacerbate his drug and alcohol abuse, independent of his back condition.  The following significant stressors were noted in his records: a divorce; financial problems; hepatitis C; other medical conditions such as obesity which can lead to sleep apnea; low energy; low motivation; abdominal pain is noted; job loss. 

5.  His multiple drug/alcohol dependent periods with multiple substances over a significant period of time in addition to his serious medical conditions and social stressors are such that no direct relationship to his [service-connected] back condition and these substance disorders could be reasonably made. 

Dr. C.L.R. submitted a January 2011 correspondence that responded to the VHA opinion.  She pointed out that the VHA examiner is the only examiner not to diagnose the Veteran with a Major Depressive Disorder.  She also stated that the Veteran has been prescribed anti-depressants; and that the May 2004 examination report contains evidence of depression under the heading "Subjective Complaints."  

The VHA physician disagreed with Dr. C.L.R.'s opinion regarding the date of the onset of depression.  In so doing, she summarized Dr. C.L.R.'s opinion to be that the depression pre-dated the Veteran's back injury.  Dr. C.L.R. took exception to that characterization of her opinion; but in fact Dr. C.L.R. did state (in both her November 2009 and January 2011 correspondences) that "it is as likely as not that [the Veteran's] depression predated [his] back injury."  Dr. C.L.R. added that the exact onset of the depression is unknown due to his substance abuse history.  She continued to advance the Self-Medication Hypothesis.    

Dr. C.L.R. also addressed the VHA physician's possible diagnosis of Malingering and Antisocial Personality Disorder.  She pointed out that, contrary to the VHA physician's report, the December 2003 examination report reflects that the Veteran was able to remember his birth date and how he got to the office.  

Finally, Dr. C.L.R. apparently believes that the VHA physician discounted the Veteran's back disability despite the fact that the Veteran has been service-connected for the back disability since August 2000.

The multiple VA and private psychiatric and psychological evaluations and opinions of record are in conflict as to the etiology of the Veteran's variously diagnosed chronic acquired psychiatric disorder, alcohol dependence, and substance abuse.  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008).  

As noted above, in Dr. C.L.R.'s January 2011 correspondence she took issue with the VHA physician's findings.  Specifically, she took issue with the fact that the VHA physician was the only one to not diagnose depression.  She then quoted the VHA physician as saying that "in no clinical record could I find that [the Veteran] met at least five of the nine criteria for a Major Depressive Disorder..."  Dr. C.L.R. attempts to discredit the VHA physician by pointing out that the May 2004 examination report contains evidence of at least five of the criteria for depression under the heading "Subjective Complaints."  However, the Board notes that Dr. C.L.R. conveniently cut the VHA physician's sentence short.  What the VHA physician actually said was that "in no clinical record could I find that [the Veteran] met at least five of the nine criteria for a Major Depressive Disorder objectively." [Emphasis added].  The Board finds that the VHA's statement is therefore not in conflict with the evidence of record, which only contains such findings under "Subjective Complaints."  

In regard to Dr. C.L.R.'s apparent belief that the VHA physician did not give sufficient attention to the Veteran's service-connected back disability; the Board does not agree.  The VHA physician was clearly aware of the Veteran's back disability.  On page 15 of her 30 page report, she stated that "[the Veteran] is noted to be 60% service connected as of 8/15/2000..."  The VHA physician simply pointed out that a number of psychiatric reports and substance abuse treatment reports in which his back disability is not mentioned as a cause for his psychiatric disabilities and/or substance abuse.  She also pointed out that the Veteran reported being depressed since he lost his job in 2000; and that he lost his job not as a result of a back disability, but due to absenteeism due to cocaine, heroin, and alcohol binges.

As noted above, with regard to the VHA physician's possible diagnosis of malingering, Dr. C.L.R. pointed out that, contrary to the VHA physician's report, the Veteran was able to remember his birth date and how he got to the office for his December 2003 examination.  The Board notes that the VHA physician's statement was indeed incorrect with respect to these two parts of the Veteran's memory.  However, the Board finds that the error to be of little significance in that these were just two of many observations regarding malingering.  The VHA physician's opinion regarding possible malingering was hardly dependent on these two pieces of information.  Moreover, the possible diagnosis of malingering is only tangentially related to the central issue in this case.  

The crux of the matter in this case is whether the Veteran's back disability caused or aggravated depression.  Both the VHA physician and Dr. C.L.R. acknowledge that depression likely pre-dated his back disability.  Consequently, the evidence clearly reflects that the Veteran's back disability did not cause the Veteran's depression.  However, Dr. C.L.R. believes that the Veteran's back disability has aggravated his depression despite the fact that he was not diagnosed with a psychiatric disability (other than substance abuse) until 2000 (11 years after his 1989 back injury); and he was not diagnosed with depression until 2002 (13 years after the injury to his back).  Her explanation for the lapse in time is that the Veteran was using alcohol and substance abuse as a means of self-medicating; and that the substance abuse masked his depression.  She stated that once the Veteran began treating his pain with non-steroidal anti-inflammatory drugs in 2002, he was able to give up his need for alcohol and other drugs.  Once he gave up the alcohol and other drugs, it became clear that the Veteran was suffering from pain and depression. 

The Board notes that this is somewhat inconsistent with the record (including Dr. C.L.R's own November 2009 correspondence) which reflects that the Veteran reported a period of abstinence from beginning in 1995 and lasting through 1997.  If the Veteran's depression was being masked by substance abuse, it would seem that the depression would have become manifest between 1995 and 1997.  However, it did not; and Dr. C.L.R. offers no explanation for the Veteran's lack of depression symptoms during that time.  Moreover, she appears to claim that the Veteran's depression became apparent upon achieving sobriety in 2002.  However, the records reflect that the Veteran was diagnosed with generalized anxiety disorder in 2000 (two years before achieving sobriety).  If substance abuse masked a psychiatric disability (to include depression), then the two states would be nearly mutually exclusive (i.e., when the Veteran was abusing alcohol and other drugs, there would be no signs of a psychiatric disability; and when the Veteran was sober, psychiatric signs would become manifest).  However, the record reflects that the Veteran was sober from 1995-1997 with no signs of depression; and that the Veteran was abusing substances (alcohol and cocaine) in 2000 while being diagnosed with generalized anxiety disorder.

The Board has reviewed the evidence of record including the written statements of the Veteran and his spouse.  The Veteran was treated for chronic alcohol abuse during active service.  A chronic acquired psychiatric disorder was not shown during active service or for many years thereafter.  The first objective clinical documentation of a chronic acquired psychiatric disorder is dated in 2000, some nine years after service separation (and 11 years after his back injury).  Thereafter, the Veteran has been variously diagnosed with a generalized anxiety disorder, a not otherwise specified anxiety disorder major depression, a not otherwise specified depressive disorder, alcohol dependence, a substance use disorder, cannabis abuse, cocaine abuse, and heroin abuse.

Dr. N.R.C. concluded that the Veteran had incurred major depression secondary to his service-connected lumbar spine disorder.  Dr. C.L.R. found that the Veteran's depression originated during active service and his alcohol and polysubstance abuse represented self-medication to alleviate the chronic back pain arising from his service-connected lumbar spine disorder.  The multiple VA psychiatric evaluations and the June 2010 VHA opinion and the addendum thereto expressly determined that the Veteran's depression and anxiety disorders, alcohol dependence, and substance abuse were etiologically related to neither active service nor his service-connected disabilities.  The conclusions advanced in the June 2010 VHA opinion and the addendum thereto are grounded upon specific and extensive references to the objective psychiatric and medical documentation of record.  The VA physician specifically delineated the reasons why she generally accepted the VA examiners' opinions and disagreed with the opinions of Drs. N.R.C and C.L.R.  Given these facts, the Board finds that the June 2010 VHA opinion and the addendum thereto to be more persuasive and of greater probative value than the opinions of Dr. N.R.C. and Dr. C.L.R. 

The Veteran and his spouse have asserted that he has a chronic depressive disorder as the result of his service-connected disabilities and self-medicated with alcohol and drugs in an attempt to alleviate his back pain.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran is clearly competent to state both why he felt depressed and anxious and abused alcohol and drugs during and after active service.  However, he and his spouse are not competent to render an opinion on the complex medical question regarding whether his acquired psychiatric disorder is related to his service-connected lumbosacral spine disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  The Veteran and his spouse have offered only conclusory statements regarding the relationship between his acquired psychiatric disorder and his service-connected lumbosacral spine disability.  In contrast, the June 2010 VHA opinion and the addendum thereto were based upon the VA physician's medical and psychiatric education and specific reference to the clinical record.  As such, the Board accords greater probative value to the June 2010 VHA opinion and addendum. 

The Veteran's variously diagnosed chronic acquired psychiatric disorder, alcohol dependence, and substance abuse have not been objectively shown to have either originated during active service or to be proximately due to or the result of the Veteran's service-connected disabilities.  Therefore, the Board concludes that service connection for a chronic acquired psychiatric disorder is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic acquired psychiatric disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


